          Case 4:19-cv-00488-LPR Document 41 Filed 07/29/20 Page 1 of 1



                       IN THE UNITED STATES DISTRICT COURT
                           EASTERN DISTRICT OF ARKANSAS
                                  Central DIVISION

 AARON CHRISTMAN, et al.                                                             PLAINTIFFS



 v.                               Case No. 4:19-cv-00488-LPR



 NEW AGE DISTRIBUTING INC.                                                          DEFENDANT


                                              ORDER

       On July 2, 2020, separate plaintiff Cecily Patrick filed a Motion to Dismiss her Claims

without prejudice pursuant to Rule 41 of the Federal Rules of Civil Procedure. (Doc. 30). On July

16, 2020, Defendant filed a Response. (Doc. 32). The Response requested that the Court condition

Ms. Patrick’s dismissal on her having to pay Defendant roughly $450 if she files a new lawsuit

with the same or similar claims. The $450 roughly represents the legal fees and costs associated

with Ms. Patrick missing her scheduled deposition.

       On July 22, 2020, the Court entered an Order explaining that it would not apply such a

condition to the Rule 41 dismissal, but that the Court would hold its ruling on dismissal in abeyance

for five days to allow Defendant to file a Rule 37 Motion for costs and fees. (Doc. 34). Defendant

has since indicated that it will not be filing a Rule 37 Motion, and the time to do so has now passed.

In accordance with the Court’s earlier Order and explanation, Ms. Patrick’s Rule 41 Motion is

GRANTED and Ms. Patrick’s claims against Defendant are DISMISSED without prejudice.

       IT IS SO ORDERED this 29th day of July 2020.



                                                      _______________________________
                                                      LEE P. RUDOFSKY
                                                      UNITED STATES DISTRICT JUDGE
